ON MOTION TO MODIFY OR VACATE STAY

PER CURIAM.
Appellant’s motion to modify or vacate stay as applied to all pending red light cases is stricken on the basis that Appellant, Luis Torres Jimenez, lacks standing. Solares v. City of Miami, 166 So.3d 887, 888 (Fla. 3d DCA 2015) (“For a court of law operating as one of the three branches of government under the doctrine of the separation of powers, standing is a threshold issue which must be resolved before reaching the merits of a case. Before a court can consider whether an action is illegal, the court must be presented with a justiciable case or controversy between parties who have standing.”). This disposition is not a ruling on the merits of the motion.
Motion stricken.